Citation Nr: 0808723	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


                                   WITNESSES AT HEARING ON 
APPEAL	 

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel

INTRODUCTION

The veteran served in the United States Army from August 6, 
1952 to July 6, 1954, when he was honorably discharged.  

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).  The veteran perfected his appeal by 
filing a substantive appeal (VA Form 9) in July 2007.   

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) in a February 2008 
videoconference hearing.  

The veteran's motion for advancement of this case on the 
docket was granted by the undersigned VLJ.  See 38 C.F.R. § 
20.900(c) (2006).

Issues not on appeal

In a February 2006 decision, the RO confirmed a denial of 
service connection for residuals of frostbite, a heart 
condition, residuals of exposure to radiation and a 
respiratory condition.  The veteran initiated a notice of 
disagreement (NOD) as to all denials, except residuals of 
exposure to radiation.  In a letter dated in August 2006, the 
veteran withdrew his appeal of his claims concerning 
residuals of frost bite, heart condition and a respiratory 
condition.  Thus, those issues are not in appellate status.  


FINDING OF FACT

The competent medical evidence of record does not include a 
current diagnosis of PTSD.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  In essence, 
he contends that he has PTSD which is due to stressful 
incidents in service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  

The Board observes that a letter was sent to the veteran in 
August 2006 which was specifically intended to address the 
requirements of the VCAA.  The August 2006 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show: "(1) you had an 
injury in military service, or a disease that began in or was 
made worse during military service, or there wan an event in 
service that caused an injury or disease; (2) you have a 
current physical or mental disability shown by medical 
evidence; (3) there is a relationship between your disability 
and an injury, disease or event in military service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the August 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "relevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  This letter also advised the veteran that 
VA would provide a medical examination for him, or get a 
medical opinion, if we determine it is necessary to decide 
his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The August 2006 letter notified the veteran that if the 
evidence is not in your possession, "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  It is your responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency." 

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The August 
2006 letter instructed the veteran that "if there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R.       § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not received Dingess notice.  However, in 
this case element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD.  In other 
words, any lack of advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to element (2), 
existence of a disability.  As was explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.

Because the Board is denying the veteran's claim, elements 
(4) and (5) remain moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits without affording the 
veteran Dingess notice.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well-informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records as well as post-service 
medical records.  

The RO has attempted to locate the veteran's service 
personnel records.  However, these appear to have been 
destroyed in a July 1973 fire, as indicated by the National 
Personnel Records Center.  

As will be discussed below, there is no competent medical 
evidence of record that PTSD currently exists.  Therefore, a 
VA examination is unnecessary.  As the Court has stated, VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  See also  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006)  .Significantly, in this 
case there is no evidence of a current diagnosis of PTSD.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran presented personal testimony at a videoconference 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis 

As discussed above, in order to establish service connection 
for PTSD, there must be a current medical diagnosis of PTSD; 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

Concerning element (1), current medical diagnosis, there is 
of record no competent medical diagnosis of PTSD.  In fact, 
an April 2007 PTSD screen was pertinently negative.  Hickson 
element (1), therefore, is not met and the veteran's claim 
fails on that basis alone.    

To the extent that the veteran himself believes that he has 
current PTSD, it is now well-established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992), see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish the existence of a current disability.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

In the absence of diagnosed PTSD, service connection may not 
be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

Without a finding of element (1), a discussion of the 
remaining elements is unnecessary.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence documenting a diagnosis of PTSD, 
as well as competent medical evidence which indicates that 
such is related to his military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), 
[a veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].






ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


